DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communication filed on 08/02/2018. Claims 1‐20 are presented for examination and are pending.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 08/02/2018 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the IDS is being considered. 
Priority
The following claimed benefit is acknowledged: The instant application claims priority to a foreign application JP2017-157859 filed on 08/18/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a 
Claims 3-20 are objected to for failing to comply with 37 C.F.R. 1.75(g): claims 3-11 depend from claim 1 but are separated from claim 1; claims 12-20 depend from claim 2 but are separated from claim 2. 
No action is required. Upon allowance, claims will be renumbered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio (US 20170356796 ) in view of Reynolds et al. (5,488,377) (“Reynolds”).
Regarding claim 2,
	Nishio teaches An object detector comprising: 
a light source configured to emit light (FIG. 1 Ref 10); 
a photoreceptor configured to receive the light reflected by an object (FIG. 1 Ref 43); and 
a binarizing circuit configured to binarize a signal sent from the photoreceptor at a threshold Vth (FIG. 1 Ref 44 and [0066], [0075]).

Nishio does not explicitly teach ….high-level signal is output M times…, wherein a threshold Vth is set based on a value of the M.
However Reynolds teaches ….high-level signal is output M times (FIG. 3A step 62 teaches a counter that counts the number of signals exceeding the threshold (high-level signal) during a specific detection interval),
wherein a threshold Vth is set based on a value of the M (the abstract discusses adjusting a threshold value based on the total number of received signal that exceed that threshold value to control the number of false alarms for the receiver. Also FIG 3A shows every time the predetermined threshold is exceeded it increments a counter (step 62) that is then used to count the number of events, based on the counts it then adjusts the threshold setting as shown in figure 3B step 76 i.e., the threshold Vth is adjusted in relation to the number of counted events M).
It would have been obvious to one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate ….high-level signal is output M times…., th is set based on a value of the M as taught by Reynolds to the disclosed invention of Nishio.
One of ordinary skill in the arts would have been motivated to make this modification in order to avoid missing or failing to detect true signals (Reynolds, column 2, lines 17-24).
Regarding claim 16,
	The combination of Nishio and Reynolds teach the object detector according to claim 2.
	Nishio further teaches wherein a timing at which the photoreceptor receives the light is calculated and obtained, based on a high-level signal of the light reflected by the object (FIG. 1 Ref 45), 
wherein a distance to the object is calculated and obtained based on a timing at which the light is emitted by the light source and the timing at which the light is received 20by the photoreceptor ([0079]).
Regarding claim 17,
	The combination of Nishio and Reynolds teach the object detector according to claim 2.
	Nishio further teaches wherein the light source emits the light in a plurality of directions (FIG. 2A), 
wherein a shape of the object is estimated based on a distance to the object in the plurality of directions ([0198] recites calculating the distance to the object by the calculator within the object detector and [0200] recites the monitoring controller estimating the shape of the object based on the measurements of the object detector).
Regarding claim 18,

	Nishio further teaches a monitoring controller configured to obtain movement information of an object 30including at least one of presence or absence of movement of the object, a moving direction, and speed of the object, based on output from the object detector ([0202]).
Regarding claim 19,
	The combination of Nishio and Reynolds teach the sensing device according to claim 18.
	Nishio further teaches wherein the sensing device is provided for a mobile object ([0203]), 
	wherein the monitoring controller determines whether there is danger based on at least one of position information of the object and the movement information ([0203]).
Regarding claim 20,
	The combination of Nishio and Reynolds teach A mobile apparatus comprising: the sensing device according to claim 18 and a mobile object provided with the sensing device ([0204]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nishio and Reynolds as applied to claim 2 above, and further in view of Koifman et al. (US 20180372873 A1) (“Koifman”).
The combination of Nishio and Reynolds teach The object detector according to claim 2. 

However Koifman teaches further comprising an averaging circuit configured to take an average of a group of N signals input when the light is 31Client Ref. No. FN201802216 emitted N times in the same direction, each of the N signals including a plurality of signals ([0089]-[0093] teach registering multiple comparator pulses in the accumulator in each acquisition cycle i.e., registering a plurality of signals in each measurement cycle and then averaging the signals after a predetermined number of acquisition cycles i.e., averaging a group of N signals. An averaging circuit is obviously shown to perform the averaging of the group of N signals.)
It would have been obvious to one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate further comprising an averaging circuit configured to take an average of a group of N signals input when the light is 31Client Ref. No. FN201802216 emitted N times in the same direction, each of the N signals including a plurality of signals as taught by Koifman to the disclosed invention of Nishio and Reynolds combined.
One of ordinary skill in the arts would have been motivated to make this modification in order to average out the noise (Koifman, [0093]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nishio and Reynolds as applied to claim 2 above, and further in view of Krupkin et al. (US 20090262760 A1) (“Krupkin”).
The combination of Nishio and Reynolds teach The object detector according to claim 2. 

However Krupkin teaches wherein a high-level signal of the light reflected by the object is extracted from M high-level signals, based on pulse widths of the M high-level signals (FIG. 10A and [0163]-[0167] teach light reflected off the solid surface of an object has narrow pulse width and light reflected off the soft surface of a clutter object has much wider pulse width, i.e., identifying light reflected by the object based on pulse widths.)
It would have been obvious to one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate wherein a high-level signal of the light reflected by the object is extracted from M high-level signals, based on pulse widths of the M high-level signals as taught by Krupkin to the disclosed invention of Nishio and Reynolds combined.
One of ordinary skill in the arts would have been motivated to make this modification in order to distinguish between the reflected light by the object and reflected light from clutter objects which are considered noise (Krupkin, [0167]).
Allowable Subject Matter
Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  

Claims 1, 3-11 are allowed. The following is a statement of reasons for the indication of allowable subject matter: 
These claims require, among other things, determining the number of signals in a same direction to be detected based on shot noise exceeding the threshold. Nishio shows adjusting the threshold based on a comparator that indicates when the threshold has been exceeded, then moves onto the next "group" or angles for measurement.  But Nishio fails to set a number of events based on the shot noise but merely indicates the number of events "M" is one before adjusting the threshold and proceeding to the next group of measurements. Additionally, claims 3 and 5 require to satisfy the relationship of the number of high-level signal output in a same direction (M) with a standard normal cumulative distribution function, maximum distance of the detectable object, pulse width of the reflected light by the object, standard deviation of the shot noise, speed of light which is not taught by the references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMUDA AFROZ whose telephone number is (571)272-8162.  The examiner can normally be reached on Mon-Fri 0830-1730.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A./Examiner, Art Unit 2125                                                                                                                                                                                                      
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645